PER CURIAM.
Appellant Tahiti Resorts, Inc. challenges the trial court’s non-final order denying Tahiti’s motion to set aside default and final judgment. The record discloses that Tahiti Resorts has failed to make the required showing of both excusable neglect and a meritorious defense necessary for vacating a default. North Shore Hospital, Inc. v. Barber, 143 So.2d 849 (Fla.1962); Dade County v. Lambert, 334 So.2d 844 (Fla. 3d DCA 1976). Furthermore, we have been presented with no authority to support appellant’s position that the automatic stay provisions of the Bankruptcy Act operate to void service of process. We therefore find the trial court did not abuse its discretion in denying Tahiti’s motion to set aside default and final judgment.
Affirmed.